 LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 239and Prusinski to other duties.The incidents constituted (1) a strike, partial in nature,by the Typographers, and (2) successful inducement and encouragement of em-ployees toengage ina strike and concerted refusal to perform employmentservices;the object being to force or require the Employer to assign camera and film develop-ment work on the Brightype to the Typographers rather than to the Photoengravers.Such conduct is violative of Section 8(b)(4)(D).The cases ofN.L.R.B. v. Inter-nationalRiceMilling Co., Inc., et al,341 U.S. 665; andJolietContractors Asso-ciation, etal. v. N.L.R.B.,202 F. 2d 606 (C.A. 7), cert. denied 346 U.S. 824, citedby the Respondent, are inappositeTheJolietContractorscase did not involve astrike or concerted refusalby employeesto refuse to perform services in the courseof their employment (id. 609).The instant case does. InInternational Rice Millingthe respondent union did not engage in a strike against the employer of the employeesinvolved or encourage concerted action by them.Here it did both.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Typogiaphers set forth above, occurring in connection withthe operations of Central Typesetting and Electrotyping Company, previously re-fdrred to, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the Respondent, Chicago Typographical Union No. 16, AFL-CIO, has violated Section 8(b)(4)(D) of the Act, it will be recommended that itcease and desist from such conduct and take certain affirmative action designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Chicago Typographical Union No. 16, AFL-CIO, and Chicago PhotoengraversUnion No 5, International Photoengravers Union of North America, are labororganizations within the meaning of Section 2(5) of the Act.2.By engaging in a strike and by inducing and encouraging employees of CentralTypesetting and Electrotyping Company to engage in a strike or concerted refusalin the course of their employment to perform services with an object of forcing orrequiring Central Typesetting and Electrotyping Co to assign the operation of thecamera and the film development work on the Brightype to the typographers ratherthan to the photoengravers, the Typographers has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b) (4) (D) of the Act.3The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Local No. 4,International Brotherhood of Electrical Workers,AFL-CIOandCharles H. Norman,JohnKaroly and GeorgeJ.Moran, a partnership,d/b/a Tri-Cities Broadcasting Com-pany.Case No. A0-39. August 23, 1962ADVISORY OPINIONThis is a petition filed by Local No. 4, International Brotherhoodof ElectricalWorkers, AFL-CIO, herein called the Petitioner orUnion, for an Advisory Opinion in conformity -with Sections 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended.138 NLRB No. 37. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter Charles H. Norman, John Karoly and George J. Moran,a partnership, d/b/a Tri-Cities Broadcasting Company, hereincalled the Employer or Primary Employer, filed an "Answer to thePetition for Advisory Opinion."A. In pertinent part, the petition alleges as follows :1.The Petitioner, a labor organization within the meaning of theAct, is a, party defendant in an injunction proceeding before the EquityDivision of the Circuit Court of Madison County, in Edwardsville,Illinois, docketed as Case No. 62-C-300. Said injunction proceedingwas instituted on June 13, 1962, by the Employer who operates radiostationWGNU in Madison County, Illinois.2.In the court proceeding, the Employer seeks to enjoin the Peti-tioner and its members from (a) establishing a boycott or distributingnotices in order to injure the person, character, or business of theEmployer; (b) coercing and inducing the Employer's customers notto do business with its radio station; (c) stating to the general publicthat the Employer was employing nonunion employees; (d) inducingany breach of contract between the Employer and its customers; and(e)performing any unlawful act to prevent the Employer frommaking or carrying out contracts or from continuing its businessin a lawful manner.3.The complaint filed by the Employer alleges,inter alia,that (a)the Petitioner had mailed false and malicious letters to the station'sadvertisers with respect to an alleged labor dispute and to the station'salleged nonunion status; (b) it has threatened and coerced the ad-vertisers with "do not patronize" handbilling if they did not ceasedoing business with the Employer; and (c) as a result of such coerciveand threatening letters, advertisers in Granite City, Illinois, and else-where have withdrawn their advertising and have breached their ad-vertising contracts with the Employer.4.On June 19, 1962, the circuit judge of the Circuit Court of Madi-son City, Illinois, issued a temporary injunction against the Petitionerand others although it did not make any specific jurisdictional findingsof fact or conclusions of law.5.On June 25, 1962, the Petitioner filed an appeal from the tem-porary injunction of the Circuit Court to the Appellate Court ofIllinois, Fourth District.6.The Petitioner contends that the injunction complaint allegesactivity on its part which is proscribed by Section 8 (b) (4) (A) and(B) of the Act and that the Board would assert jurisdiction becausethese activities of the Petitioner not only involve the Employer's radiostation but also secondary employers over whose operations the Boardhas jurisdiction. LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 2417.On December 1, 1961, the Employer commenced operation ofradio station WGNU in Madison County, Illinois. This station serv-ices the general Tri-City, Illinois, area of Granite City, Madison, andVenice, Illinois, and the surrounding territory.The Employer sellsradio time to advertisers and broadcasts music, news, and commercialadvertisements.During the 4 months of its operations up to and in-cluding March 31, 1962, the Employer's total gross sale for advertisingtime on radio station WGNU was less than $30,000.8.On April 13, 1962, the Union filed a representation proceedingwith the Board's St. Louis Regional Office, docketed as Case No. 14-RC-4302.Having been advised by the Regional Office representa-tives that the Employer's current volume of business was not sufficientto warrant the Board's assertion of jurisdiction over the Employer,the Union withdrew its representation proceeding on April 26, 1962.9.At the hearing in the injunction proceeding before the circuitcourt judge, it was stipulated that the following named secondary em-ployers,inter alia,were contacted and involved by the activity of theUnion and its members alleged in the complaint.Tri-City GroceryCompany operates a chain of retail grocery stores in Illinois andMissouri and has its principal office at Granite City, Illinois.During1961, its total sales were more than $500,000 and it made purchases ofgoods from outside the State in excess of $50,000. Schlitz BrewingCompany is a wholesale distributor of beer and Mobil Gas Companyis a wholesale distributor of gasoline.Both these companies operatein the Tri-City, Illinois, area and annually purchase goods in theamount of $50,000 or more from outside the State of Illinois.10.No other representation or unfair labor practice proceedingsare pending before the Board that involve either the Petitioner or theEmployer herein.B. In pertinent part, the Employer's "Answer to the Petition forAdvisory Opinion" alleges as follows :1.The Employer admits the allegations of the petition herein per-taining to (a) the Petitioner's status as a labor organization; (b) thefiling and the withdrawal of representation proceedings in Case No.14-RC-4302; (c) the injunction suit brought against the Petitionerin the Circuit Court of Madison County, Illinois, and the amendedprayer for relief seeking to enjoin only "those acts which inducedbreach of its written contracts with its advertisers"; and (d) thebreach of advertising contracts by four advertisers after they hadreceived letters and telephone calls from the Petitioner.2.The Employer admits that it stipulated that the Petitioner hadwritten letters to advertiser, Tri-City Grocery, and to local GraniteCity distributors of Schlitz Beer and Mobil Gas, but denies all other 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations as to the stipulation.Further, the Employer does nothave knowledge as to the commerce data of Tri-City Grocery Com-pany and denies generally all commerce data allegations with respectto Schlitz Brewing Company and Mobil Gas Company.3.The Employer contends that the Petitioner's activities in attempt-ing to induce breaches of written contract by its advertisers (suc-cessful in four instances) are neither protected nor prohibited underthe National Labor Relations Act and are therefore subject to thejurisdiction of the Illinois State courts and governed by Illinois Statetort law.On the basis of the above, the Board is of the opinion that:1.The Employer operates radio station WGNU in Madison County,Illinois, and services the Tri-City, Illinois, area of Granite City,Madison, and Venice, Illinois, and the surrounding territory.TheBoard's standard for exercising jurisdiction over enterprises engagedin the operation of radio stations is a minimum gross volume of busi-ness of $100,000 per annum.Raritan Valley Broadcasting Company,Inc.,122 NLRB 90. On the facts submitted, the Employer's opera-tions, projected on an annual basis, do not meet the Board's standardfor asserting jurisdiction over radio stations.2.Secondary employer, Tri-City Grocery Company, is a retailenterprise with its principal office in Granity City, Illinois. It doesa gross annual volume of business in excess of $500,000 and makesannual purchases from outside of Missouri and Illinois of more than$50,000.The Board's standard for exercising jurisdiction over a retailenterprise which satisfies its statutory or legal jurisdiction is a grossvolume of business of at least $500,000 annually.Carolina Suppliesand Cement Co.,122 NLRB 88, 89. The out-of-State purchases, con-stituting direct inflow under the Board's decision inSiemons MailingSerice, 122NLRB 81, 85, bring Tri-City Grocery Company within theBoard's statutory or legal jurisdiction.Accordingly, the Boardwould assert jurisdiction over Tri-City Grocery Company. Secondaryemployers, Schlitz Brewing Company and Mobil Gas Company, arewholesale distributors who annually purchase $50,000 or more fromoutside of Illinois.The Board's standard for exercising jurisdictionover a nonretail enterprise requires at least $50,000 inflow or outflow,direct or indirect.SiemzonsMailing Service, supra.Accordingly,the Board would assert jurisdiction over each of them.''As notedabove, the Employerhas not denied the commerce data pertaining to Tn-City Grocery Company and has onlygenerally done so with respect to the commerce dataof Schhtz Brewing Company and Mobil Gas Company In neither of these cases has theEmployeraffirmativelyoffered or asserted countervailing allegationsUnder these circum-stances,we have relied upon the jurisdictional facts alleged in the petition herein. LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 2433. In cases involving secondary activity by a union which may beviolative of Section 8(b) (4) of the Act where, as here, the primaryemployer's operations do not meet the Board's jurisdictional stand-ards, the Board will take into consideration for jurisdictional pur-poses not only the operations of the primary employer, but also theentire operations of the secondary employers at the locations affectedby the alleged conduct involved 2 The dispute between the Petitionerand the Primary Employer exists in the Tri-City area and the Peti-tioner's activity with respect to the aforesaid three secondary em-ployers occurred in this area.Tri-City, Illinois, area is thus thelocation affected by the Petitioner's secondary activity conduct.Asindicated above, the Tri-City Grocery Company, Schlitz BrewingCompany, and Mobil Gas Company are Tri-City, Illinois, enterprises,each of which meets the Board's jurisdictional standards and overeach of whom the Board would assert jurisdiction. Presumably, theiroperations in this area alone, either singly or jointly, would warrantthe Board's assertion of jurisdiction.In these circumstances and in accord with established Board prece-dent, the Board would assert jurisdiction over the Primary Employerand secondary employers affected by the Petitioner's activity whetheror not such activity is in fact violative of Section 8 (b) (4) of the Act.'Accordingly, the parties are therefore advised, under Section102.103 of the Board's Rules and Regulations, Series 8, as amended,that, on the facts here present, the commerce operations of the primaryEmployer and those of the secondary employers at Tri-City, Illinois,area, the location affected by the Petitioner's secondary conduct, aresuch that the Board would assert jurisdiction with respect to labordisputes cognizable under Sections 8 or 10 of the Act.MEMBER RODGERStookno part in the consideration of the aboveAdvisoryOpinion.$ See B.W. Jemison and Frank Conwell,Partners,doing business as Jemcon Broadcast-in;Company,135 NLRB 362 and footnote 2 therein;Terrizzi Beverage Company,137NLRB 495.3Madison Building&Construction Trades Council,etal.(Wallace Hildebrandt & JohnKiefer, d/b/a H & K LathingCo.), 134 NLRB 517, where the Board stated:"The re-quirement that secondary employers be affected by the conduct involved does not meanthat a violation must first be found.It is sufficient that conduct occurred that involvedthe secondary employer, which conduct must be considered and ruled upon as allegedviolations."662353-63-vol. 138-17